Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Ms. Mih Suhn Koh on 10/252021.

The application has been amended as follows: 
1) Amend Claim 1 as shown

1. 	(Currently amended) A topical oil-in-water emulsion composition comprising:
a discontinuous oil phase;
a continuous aqueous phase comprising water;
a thickening agent;
d)	a fractionated glyceryl monobehenate (FGMB), in an amount of more than 3% w/w based on the composition, wherein the FGMB is a mixture of approximately 88% of glyceryl monobehenate and the remaining 12% of monoglycerides comprising a mixture of C14, C16, C18, C20 and C24 fatty acyl chain lengths;

wherein in use the composition has a water vapor transmission rate of less than about 60 g.m-2.hr -1 measured in vitro using the modWVTR test methodology, and
wherein the composition does not contain C12-C36 fatty alcohol.
2) Cancel claim 26.
3) Cancel claim 56.

The Specification has been amended as follows:
1. In Table2 after “Percent(%) in COMPRITOL ® ATO 888” delete “(glyceryl”.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment and arguments filed on 09/29/2021 have been considered, and found persuasive.
The following rejections are herein withdrawn;
1) The rejection of claims 1, 3, 6-8, 10-12, 15, 17, 18, 20, 56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is herein withdrawn.
2) The rejection of claims 1, 3, 7, 10, 11, 12, 20, 56 under 35 U.S.C. 103 as being unpatentable over Rerek et al. (US 5,849,315, PTO-1449), in view of Orita et al. (US2012/0108661, PTO-1449) is herein withdrawn.

4) The rejection of claims 15, 17, 18 under 35 U.S.C. 103 as being unpatentable over Rerek et al. (US 5,849,315, PTO-1449), in view of Orita et al. (US2012/0108661, PTO-1449) as applied to claims 1, 3, 5, 7, 10, 11, 12, 20, 56 above, and further in view of Pennick et al. (US 20130324499, PTO-892 of record) is herein withdrawn. 


Specification
In view of the Amendment to the Specification filed on 09/29/2021, the objection to specification is herein withdrawn.

In light of the Applicant's amendment filed on 09/29/2021, and Examiner’s amendment above claims 1, 3, 6, 10-12, 15, 17, 18, 20 are allowed and renumbered to claims 1-10.
The instant invention as defined by claims 1-10 is novel and allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627